Name: 2000/113/EC: Commission Decision of 14 January 2000 on amending Decision 1999/246/EEC approving certain contingency plans for the control of classical swine fever (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  European Union law;  agricultural activity;  economic geography;  means of agricultural production
 Date Published: 2000-02-08

 Avis juridique important|32000D01132000/113/EC: Commission Decision of 14 January 2000 on amending Decision 1999/246/EEC approving certain contingency plans for the control of classical swine fever (Text with EEA relevance) Official Journal L 033 , 08/02/2000 P. 0023 - 0024COMMISSION DECISIONof 14 January 2000on amending Decision 1999/246/EEC approving certain contingency plans for the control of classical swine fever(Text with EEA relevance)(2000/113/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 80/217/EEC of 22 January 1980 introducing Community measures for the control of classical swine fever(1), as last amended by Council Directive 93/384/EEC(2), and in particular Article 14b thereof,Whereas:(1) The criteria to be applied mutatis mutandis when drawing up contingency plan for the control of classical swine fever have been laid down in Commission Decision 91/42/EEC(3);(2) Greece and Luxembourg have submitted for approval national contingency plans;(3) After examination these plans fulfil the criteria laid down in Decision 91/42/EEC and permit the desired objective to be attained subject to an effective implementation;(4) The Commission approved the contingency plans submitted by certain Member States with Decision 1999/246/EEC(4);(5) Decision 1999/246/EEC must be amended to include the plans submitted by Greece and Luxembourg;(6) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1The Annex to Decision 1999/246/EEC is replaced by the Annex to this Decision.Article 2This Decision is addressed to the Member States.Done at Brussels, 14 January 2000.For the CommissionDavid BYRNEMember of the Commission(1) OJ L 47, 21.1.1980, p. 11.(2) OJ L 166, 8.7.1993, p. 34.(3) OJ L 23, 29.1.1991, p. 29.(4) OJ L 93, 8.4.1999, p. 24.ANNEXBelgiumDenmarkGermanyGreeceSpainFranceIrelandItalyLuxembourgThe NetherlandsAustriaPortugalFinlandSwedenUnited Kingdom